Title: From George Washington to John Jay, 14 May 1779
From: Washington, George
To: Jay, John



Sir,
Head Quarters Middle Brook May 14th 1779

I have received the honor of your Excellency’s favor of the 10th with its several inclosures.
When the order was given to General Glovers Brigade to be held in readiness to march, the comparitive state of the Enemy’s force and ours, allowing for the troops to be detached on the Western expedition made it indispensible, without risking more important misfortunes in this quarter than could possibly have been hazarded by drawing that Brigade away. But the late detachment sent from New York materially alters the case and has enabled me to suspend the measure, which I have accordingly done—It is however uncertain in the progress of our operations how long it may be in my power to continue those Troops where they now are. This I have signified to the State and have taken occasion to urge the necessity of endeavouring to provide other means of defence. The necessity I am under of being guarded at some essential points often obliges me to weaken others where we are less vulnerable; and have only to apprehend partial evils. Till the general state of our force can be made more adequate to our necessities this will be unavoidable.
The deputies from the Delaware Nation arrived at Head Quarters two days ago. They presented me with a long memorial on various points, which they intend to present also to Congress. I was a little at a loss what answer to give and could have wished they had made their first application there. But as an answer could not be avoided—I thought it safest to couch it in general but friendly terms and refer them to Congress for a more particular one. Though there is reason to believe, they have not adhered very scrupulously to their pretended friendship—it appeared to me to be our present policy at least to conciliate; and in this spirit my answer was conceived. I hope I may not have deviated from the views of Congress. I send a copy of my answer. I have the honor to be with perfect respect & esteem Sir your most obet servant
Go: Washington
